Citation Nr: 1109631	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for major depressive/anxiety disorders as secondary to service-connected asbestosis.  

3.  Entitlement to an effective date earlier than May 21, 2007, for the grant of service comention for major depressive/anxiety disorders as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from April 1962 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

In an October 2005 rating determination, the RO denied service connection for PTSD.  The Veteran filed a notice of disagreement with the denial.  As a result of the notice of disagreement, the Veteran was afforded a VA examination on May 21, 2007, which resulted in diagnoses of major depressive disorder and anxiety disorder with regard to survivor guilt (being in the Vietnam Era but not serving in Vietnam) and secondarily due to asbestos exposure while on board the USS Rigel.  

In a June 2007 rating determination, the RO granted service connection for major depressive disorder/anxiety disorders, associated with service-connected asbestosis, and assigned a 30 percent disability evaluation with an effective date of May 21, 2007, the date of the examination.  

Thereafter, the Veteran perfected his appeal on all the issues listed on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As it relates to the issue of service connection for PTSD, the Board notes that the Veteran, in addition to claiming that his stressors were hearing that his friends were killed in Vietnam, also reported that he was involved in the Cuban Missile Crisis and with operations in the Dominican Republic.  The Board notes that in conjunction with his service in the Dominican Republic, the Veteran received the Armed Forces Expeditionary Medal.  One of the criteria for receiving this medal is that the individual encounter, during such participation, foreign armed opposition, or is otherwise placed, or has been placed, in such position that, in the opinion of the Joint Chiefs of Staff, hostile action by foreign armed forces was imminent even though such hostile action did not materialize.  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a)

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborated the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In the May 2007 VA examination report, the examiner indicated that the Veteran's stressors of hearing that his buddies had been killed in Vietnam did not constitute a trauma as described in the PTSD criterion.  He did not address the Veteran's service in the Dominican Republic or his involvement in the Cuban Missile Crisis.  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In this case, there is no clear evidence of record that the Veteran engaged in combat with the enemy.  However, in light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  

The Board further notes that the Veteran's representative has raised concern with the qualifications of the July 2008 VA examiner.  The Board also observes that it has been more than two and one-half years since the last VA comprehensive examination.  Moreover, as the matter must be remanded to further address the PTSD issue, including the necessity for an additional VA examination, an up-to-date examination with regard to the current severity of the Veteran's service-connected major depressive/anxiety disorder would be beneficial in rating the Veteran's claim.  

In addition, the actions taken with regard to the PTSD claim may have an impact upon the effective date assigned for the Veteran's psychiatric disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any PTSD which may be present and to determine the current severity of the service-connected major depressive/anxiety disorders which are present.  The claims file must be made available to and reviewed by the examiner. Any further indicated special studies, including psychological studies, should be accomplished.

As it relates to the issue of service connection for PTSD, the examiner should conduct the examination with consideration of the current criteria for PTSD.  The examination report should include a detailed account of all pathology present.

As it relates to the claim of service connection for PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.  The report of examination should include the rationale for all opinions expressed.

With regard to the claim for an increased evaluation for major depressive/anxiety disorders, all appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  If there are other psychiatric disorders found, in addition to major depressive/anxiety disorders, the examiner should reconcile the diagnoses and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.  The claims file should be made available to the examiner.  The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the Veteran's service-connected major depressive/anxiety disorders or other psychiatric disability that the examiner finds is related to the major depressive/anxiety disorders.  It is imperative that the examiner include an explanation of the GAF score provided.

2.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the above claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  As it relates to the issue of entitlement to service connection for PTSD, if the determination remains unfavorable, the Supplemental Statement of the Case must contain the new regulations concerning PTSD.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

